Citation Nr: 1317861	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  03-35 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to February 16, 2006 for discogenic disease of the lumbosacral spine.  

2.  Entitlement to a rating in excess of 20 percent from February 16, 2006 to March 9, 2006 for discogenic disease of the lumbosacral spine.  

3.  Entitlement to a rating in excess of 40 percent from March 9, 2006 to July 6, 2012 for discogenic disease of the lumbosacral spine.  

4.  Entitlement to a rating in excess of 60 percent effective July 6, 2012 for discogenic disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran had active service from May 1980 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

During the pendency of the appeal, the RO increased the Veteran's disability evaluation to 40 percent in a September 2006 rating decision, effective March 9, 2006, and to 60 percent, effective July 6, 2012.  Since these allowances did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In a November 2003 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  He withdrew the request in writing in March 2004.  

In March 2005 and June 2012, the Board remanded the claim for further evidentiary development.  

As this single claim for an increased rating for discogenic disease of the lumbar spine involves staged ratings over the period covered by the appeal, the Board restated the issue as captioned above for clarity.  

A review of the Virtual VA paperless claims processing system contains additional VA outpatient treatment records that have been considered.  


FINDINGS OF FACT

1.  Prior to February 16, 2006, the Veteran's discogenic disease of the lumbar spine was manifested by pain, muscle spasms, and a 10 to 20 degree reduction of the range of motion in all directions with imaging evidence of osteophyte formation.  There were no limitations in standing or walking. The Veteran continued full time employment.  Neurologic symptoms were attributable to medication for an unrelated disorder.  

2.  From February 16, 2006 to July 6, 2012, the Veteran's discogenic disease of the lumbar spine was manifested by muscle spasms, tenderness, and guarding.  Flexion was to 40 degrees with a combined range of motion of 110 degrees.  Pain precluded repetitive motion.  There was increased pain, decreased walking endurance, and the need for a cane for mobility. 

3.  Since July 6, 2012, the Veteran's discogenic disease of the lumbar spine is manifested by a dramatically reduced range of motion with flexion less than 30 degrees but no ankylosis of the entire thoracolumbar spine.  The Veteran experienced an incapacitating episode that required bed rest for six weeks.  

4.  Since July 6, 2012, left lower leg numbness and tingling is a superimposed neurologic disability caused by nerve impingement, disc herniation, or disc space narrowing and the presentation of intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to February 16, 2006 for discogenic disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5343, 4.124a, Diagnostic Code 8521 (2012).  

2.  The criteria for a rating of 40 percent, but not higher from February 16, 2006 to March 9, 2006 are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5343, 4.124a, Diagnostic Code 8521 (2012).  

3.  The criteria for a rating in excess of 40 percent from March 9. 2005 to July 6, 2012 for discogenic disease of the lumbar spine are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5343, 4.124a, Diagnostic Code 8521 (2012).  

4.  The criteria for a rating in excess of 60 percent effective July 6, 2012 for discogenic disease of the lumbar spine are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5343 (2012).  

5.  The criteria for a separate rating for left leg neurologic complications of discogenic disease of the lumbar spine effective July 6, 2012 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8521 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In October 2002, the RO provided notice that did not meet all the requirements.  The notice informed the Veteran that evidence was necessary to show that his lumbar spine disability had become more severe and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice did not include a general description of how a disability rating is assigned or request information on the effect of the disability on the Veteran's occupation.  Although adjudicative documents may not substitute for adequate notice, the RO explained the method for the assignment of higher ratings in supplemental statements of the case in February 2004, May 2004, March 2007, and February 2011.  A notice in January 2012 fully explained the rating process and requested information on the effect of the disability on the Veteran's occupation.  This notice was followed by an opportunity to respond and readjudication of the claim in a February 2013 supplemental statement of the case.  The Board concludes that the initial notice timing error was not prejudicial because a fully compliant notice was provided followed by readjudication of the claim.  The Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities in obtaining relevant evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, relevant VA and private medical records, and records of examination and award of Social Security Administration and Federal employee disability retirement benefits have been associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran underwent VA examinations of the lumbar spine disability and possible neurologic complications in December 2002, February 2006, March 2006, July 2007, November 2009, November 2011, and July 2012 and the results have been included in the claims file.  The examinations involved an accurate summary of the history, a thorough clinical examination, and assessments of the imposed functional limitations.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its March 2005 and June 2012 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The RO/AMC obtained treatment records and examinations as directed.  Following the examinations, the Appeals Management Center (AMC) later issued supplemental statements of the case in March 2006 and February 2013 with an appropriate opportunity to respond.  The Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record.
  
The Veteran served as a U.S. Army ammunition supply specialist including service in Southwest Asia.  He contends that his discogenic disease of the lumbar spine is more severe than is contemplated by the current staged ratings.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R.  4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The regulations for rating disabilities of the spine were revised during the pendency of this claim, effective September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  Only the former criteria can be applied for the period prior to the effective date of the new criteria.  However, both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2012).  The RO has notified the veteran of all applicable regulatory changes.  

Prior to September 2003, lumbosacral strain warranted a 10 percent rating if there was characteristic pain on motion.  A 20 percent rating was warranted for muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Also prior to September 2003, limitation of motion of the lumbar spine warranted a 10 percent rating if mild, 20 percent if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  The code for intervertebral disc syndrome (Diagnostic Code 5243) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2012). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is assigned for incapacitating episodes have a total duration of at least six weeks during the past twelve months.  Id. 

Evidence of record since receipt of the claim suggests that the Veteran's disability may involve peripheral neuropathy of the lower extremities.  The applicable diagnostic code for partial paralysis of the external popliteal nerve (common peroneal) addresses symptoms such as foot drop and slight drop of first phalanges of all toes, inability for abduction, adduction, and dorsiflexion of the foot, and anesthesia of the entire dorsum of the foot.  A 10 percent rating is for mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is for application where there is severe complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  Also potentially applicable are the diagnostic codes for the anterior tibial nerve (deep peroneal) that addresses only dorsiflexion of the foot, the musculocutaneous nerve (superficial peroneal) that addresses weakened eversion of the foot, and the anterior crural nerve (femoral) that addresses paralysis of the quadriceps muscle.  38 C.F.R. § 124a. Diagnostic Code 8522, 8523, 8526.  Medical examiners have referred only generally to numbness or a loss of sensation in the lower legs and feet.  Absent more definite identification of the affected nerve system, the Board concludes that Diagnostic Code 8521 is most applicable because it best addresses the Veteran's functional impairment and provides for ratings more favorable to the Veteran.  

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a (2012).  As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The Veteran was originally granted service connection for a low back disability in a March 1993.  The Veteran's disability was rated as 20 percent disabling under the Diagnostic Code 5295, effective August 5, 1992.  

VA received a claim for a higher disability evaluation from the Veteran in October 2002.  Federal employment records showed that the Veteran worked as a mail processor for the U.S. Postal Service until his disability retirement.  His last day of work was in November 2010.  

In December 2002, a VA examiner noted a review of the medical records and the Veteran's report of worsening constant low back pain with pressure and sharp pain radiating to the lower extremities to the toes.  The Veteran reported low back stiffness, weakness, and fatigability despite treatment with prescription pain medication.  On examination, range of motion was 70 degrees flexion, 20 degrees extension, and 20 degrees bidirectional lateral flexion and rotation with pain at the end of the range of motion.  The combined range of motion was 170 degrees.  The examiner also noted muscle spasms and tenderness to palpation from L2 to S1 levels.  Regarding the lower extremities, there was no muscle atrophy or loss of reflex or sensory response.  No imaging studies were obtained at that time, and the examiner diagnosed mechanical back pain.  Later VA outpatient records note that an X-ray obtained in 2000 showed narrowing of the vertebral spaces from L3 to S1 with osteophyte formations.  Two weeks later in December 2002, another VA examiner performed a neurologic assessment and noted a loss of sensation in the feet but no loss of foot or leg function.  The examiner also explored other neurologic symptoms including recurrent headaches and episodes of loss of consciousness. 

In February 2003, a VA neurology consultant physician further assessed the neurologic symptoms, noting that the Veteran first noticed the foot numbness the previous November during an overnight Army Reserve camping exercise.  On examination, the physician noted patchy mild sensory impairment of the feet but no muscle atrophy or loss of foot function or paralysis.  The physician noted that symmetric sensory loss without weakness is a type of neuropathy most commonly caused by diabetic or metabolism disorders or by long term phenytoin (Dilatin) therapy, an anti-seizure medication that the Veteran had started the previous autumn.  

In April 2003, the RO denied a rating in excess of 20 percent for mechanical low back pain under the old Diagnostic Code 5295 because the record showed muscle spasms and loss of some range of motion from a standing position.  The RO determined that a higher rating was not warranted under the old diagnostic code because symptoms were not severe, with no listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A higher rating under the new Diagnostic Code 5237 was not warranted because flexion was greater than 30 degrees and the combined range of motion was greater than 120 degrees with no abnormal gait.  

A computed tomography scan of the spine obtained in June 2003 confirmed the mild disc space narrowing at several levels with disc bulging at L3-4 and ankylosis of the right anterior side of the S1 joint.  

In February 2004, a neurologist examined the Veteran for the Social Security Administration (SSA).  The neurologist noted that the Veteran had a history of seizures after a 1999 head trauma until he started treatment with Dilantin in 2003.  The neurologist noted the Veteran's lumbar pain radiated to the legs and that it was "related to numbness" without further explanation.  On examination, the neurologist noted some loss of sensation in the lower extremities but he did not diagnose a particular neurologic disorder.  

Although there is evidence in the file that the Veteran applied for Social Security Administration disability benefits in 2004 because of his lumbar spine disability, it does not appear that these benefits were granted.  There is also a February 2004 letter from the Federal Office of Personnel Management granting the Veteran disability retirement status.  However, other records show that the Veteran continued working full time for the Postal Service until 2010.  

On February 17, 2006, a VA examiner noted a review of the claims file and the Veteran's report of shock-like, stabbing back pain two to ten hours daily with weekly flare-ups and with only mild relief with medication.  The Veteran was now using a cane and could walk only for 10 to 20 minutes.  The Veteran continued employment with the Postal Service but with accommodations that limited his lifting, kneeling, and bending.  The Veteran reported that he was on probation because of absenteeism although there was no report by the Veteran of incapacitating episodes.  On examination, the examiner noted severe tenderness on palpation with spasms and guarding.  Range of motion was 40 degrees flexion, 10 degrees extension, and 15 degrees bidirectional lateral flexion and rotation with pain throughout the range of motion.  The combined range of motion was 110 degrees.  The Veteran was unable to perform repeated motion because of pain.  There was no ankylosis or scoliosis.   The examiner noted no sensor, reflex, muscle atrophy or loss of strength in the lower extremities.  The physician observed that the Veteran had trouble dressing the lower extremities, lifting, climbing stairways, and possibly performing job duties.  (The Veteran also underwent an unrelated VA examination for hypertension on March 9, 2006).  

In September 2006, the RO granted an increased rating of 40 percent for disc disease of the lumbar spine citing the criteria of Diagnostic Code 5243 for intervertebral disc syndrome even though there was no evidence of incapacitating episodes.  The RO also assigned an effective date of March 9, 2006 vice February 17, 2006.  The RO did discuss the applicability of the old and new criteria.  Even though flexion was not less than 30 degrees, the RO concluded based on all the observations in the February 2006 examination that a rating of 40 percent best contemplated the level of discomfort and loss of function.  

U.S. Postal Service and Federal employment records showed that the Veteran sustained a fall and back injury in June 2009 in an altercation with another employee at a Postal Service facility.  A private X-ray continued to show disc space narrowing on several levels and degenerative changes in the S1 joint.  There was additional evidence of spondylosis from L3-4 to L5-S1, straightening of the lumbar lordosis related to muscle spasm, facet spurring, and endplate sclerosis.  However, VA outpatient treatment records from 2006 through 2012 show no additional treatment.  The ongoing disability was repeatedly noted only as lumbago with continued prescriptions for pain medication and for Dilantin to control seizures.  VA primary care providers routinely noted that general musculoskeletal range of motion was intact with adequate muscle tone and no sensory or reflex deficits.  However, in March 2009, a primary care physician diagnosed peripheral neuropathy without any related clinical comments or explanation.  

In March 2011, the Veteran received disability retirement from the Postal Service because of disc disease of the lumbar spine, chronic pain syndrome, and depression secondary to chronic pain.  His last day of work was in November 2010.  

In November 2011, a VA examiner who performed the 2006 examination noted another review of the claims file and provided an opinion that the Veteran's lumbar spine disease imposed limited seating and standing tolerance and caused him to be unsuitable for even sedentary employment.  In December 2011, the RO granted a total disability rating based on individual unemployability effective the last day of work in November 2010.  

On July 6, 2012, a VA physician noted a review of the claims file and the Veteran's report of more severe, intense, daily and flare-up pain since the last complete examination in 2006.  The Veteran was able to walk no more than 3 minutes with the use of a cane.  He denied any bowel or bladder incontinence.  He reported a recent fall in his yard that required bed rest for one and one-half months, although VA outpatient records do not reflect the injury or treatment requiring best rest ordered by a physician.  On examination, range of motion was zero degrees flexion, 5 degrees extension, 5 degrees bidirectional lateral flexion, and zero degrees bidirectional rotation, all with pain on minimum motion.  The combined range of motion was 15 degrees.  The physician noted muscle spasms and an abnormal gait.  There was some loss of muscle strength in the lower extremities but reflex response was entirely absent.  The physician referred to the computed tomography scan from 2003 and did not order new imaging studies.  In one section of the report, the physician noted no radiculopathy, an observation inconsistent with the previous history.  However, in a comment later in the report, the physician referred to the Veteran's "superimposed radiculopathy" and nerve root impingement.  The physician noted three diagnoses pertaining to the lumbar spine: degenerative disc disease, idiopathic peripheral neuropathy of the lower extremities, and lumbar myositis.  The physician acknowledged that the record contained previous assessments of the peripheral neuropathy as idiopathic or secondary to Dilantin use.  The physician assessed the Veteran's worsening lower leg numbness and tingling on the left leg only as a superimposed neurologic disability caused by nerve impingement, disc herniation, or disc space narrowing and the presentation of intervertebral disc syndrome.  

As a preliminary matter, the Board concludes that the Veteran is both competent and credible in his reports of his low back and lower extremity symptoms and limitations as they are internally consistent and were accepted by clinicians and examiners without challenge.  Outpatient treatment records do not show the level of discomfort and incapacity that the Veteran reported on his compensation and pension examinations.  However, the disparity is not clearly established as the outpatient clinicians did not record detailed assessments of lumbar spine symptoms during the treatment encounters for other medical issues.  

The Board concludes that a rating in excess of 20 percent prior to March 9, 2006 is warranted but only to the extent that the assigned rating of 40 percent based on the date of a VA examination must be effective February 17, 2006, the correct date of the examination.  Prior to February 17, 2006, a rating in excess 20 percent under both the old and new criteria is not warranted.  The Veteran's lumbar spine disease 
manifested with tenderness, muscle spasms, and a 10 to 20 degree loss of the range of motion in all directions with imaging evidence of osteophyte formation.  The Veteran did not report limitations in standing or walking, did not use a support device, and continued to work full time. There was no muscle atrophy or loss of function or sensation in the lower extremities in 2002.  In 2003, a physician noted a patchy, mild sensory impairment of the feet but attributed the symptoms to the use of an anti-seizure medication.  Even though the record showed some arthritic changes and narrowing of disc spacing, a higher rating under the old Diagnostic Code 5295 or 5292 was not warranted because the limitation of motion was moderate and not severe without listing of the spine.  A higher rating under the new Diagnostic Codes 5237 and 5242 were not warranted because flexion was not 30 degrees or less or with favorable ankylosis.  A rating under Diagnostic Code 5243 was not warranted because the Veteran had not been diagnosed with intervertebral disc syndrome and had not experienced incapacitating episodes.  During this period of time, the weight of credible medical evidence of record was that mild loss of sensation in the feet was caused by the Veteran's anti-seizure medication.  There were no reports of bowel or bladder dysfunction at any time.  A Social Security Administration examiner in 2004 noted that the radiating pain was "related to numbness" but without providing an explanation or offering a specific neurologic diagnosis

Effective February 17, 2006, a rating of 40 percent but not higher was warranted.  The effective date is the date of the VA examination that identified a factual increase in the severity of the spinal disability.  The Veteran continued to display muscle spasms, tenderness, and guarding but with flexion reduced to 40 degrees and a combined range of motion of 110 degrees and an inability to perform repetitive motion because of pain.  The Veteran experienced increased pain, decreased walking endurance, and use of a cane.  The Veteran reported that he required and was granted accommodations at the Postal Service and that he had a record of absenteeism because of the spinal disability.  A higher schedular rating under old Diagnostic Codes 5295 and 5292 was not available.  A higher schedular rating under the new Diagnostic Codes 5237 and 5242 was not warranted because there is no evidence of ankylosis of the thoracolumbar spine.  A rating under Diagnostic Code 5243 was not for application.  Even though the Veteran had a record of absences from work, there was no lay or medical evidence of incapacitating episodes.  Regarding neurologic symptoms, the physician in February 2006 noted no loss of sensation or reflexes in the lower extremities and none were noted in VA outpatient treatment records from February 2006 to July 2012.  The Veteran was granted a total rating based on individual unemployability because of the combined impairment imposed by the discogenic spinal disease and a secondary psychiatric disability, effective the last day of work for the Postal Service.  

Finally, the Board concludes that a schedular rating in excess of 60 percent is not warranted effective July 6, 2012, the date of a VA examination that provided evidence of a factual increase in the level of the lumbar spine disability.  In this examination, the physician noted a dramatically reduced range of motion but no ankylosis of the entire thoracolumbar spine.  The Veteran did report an incapacitating episode after a fall in his yard that required bed rest for six weeks.  Even though there is no evidence of record of post-injury treatment or bed rest ordered by a physician, the RO concluded that the Veteran's report was credible and granted a 60 percent rating under Diagnostic Code 5243.  A higher rating under this Diagnostic Code is not available.  Further, a higher rating under Diagnostic Codes 5295 and 5292 are not available, and a higher rating under Diagnostic Codes 5237 and 5242 are not warranted because there is no ankylosis of the entire thoracolumbar spine.  The Board considered whether the Veteran's inability to perform repetitions during the range of motion testing was sufficient to warrant a higher schedular rating under the DeLuca criteria.  However, the next higher schedular ratings require ankylosis which by definition contemplates a complete loss of flexion, extension, and rotational function not present in this case.  

The Board concludes that a separate rating of 10 percent, but not higher, for mild, incomplete paralysis of the external popliteal nerve under Diagnostic Code 8521 for loss of sensation in the left lower extremity is warranted, effective July 6, 2012.  Although in 2002 and 2003 the Veteran reported and examiners observed a loss of sensation in the feet, the weight of medical opinion at that time was that the symptoms were caused by anti-seizure medication and not by the discogenic spinal disease.  The 2004 SSA examiner's opinion warrants less weight than that provided by the VA examiner in 2003 because it lacked any clear explanation or rationale and did not address the effect of the medication.  There is no record of any other neurologic complications.   For the first time in July 2012, a VA physician acknowledged the Veteran's long time use of Dilantin but assessed the loss of sensation in the left leg as a superimposed lumbar radiculopathy.  He notably did not include the right leg symptoms.  

The Board considered whether an extra-schedular rating was warranted at any time during the period covered by this appeal.  See 38 C.F.R. § 3.321.  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

The Board concludes that the old and new schedular ratings under both General Rating Formulas adequately contemplate the Veteran's lumbar symptoms.  The rating criteria address limitation of spinal motion, radiating pain, additional loss of function caused by pain, and neurologic complications.  Prior to November 2010, the Veteran was able to work full time albeit with employer accommodations for his limitations in walking and lifting.  Coincident with his disability retirement, VA awarded a total rating because of the degenerative disc disease of the lumbar spine and a secondary psychiatric disorder.   Incapacitating episodes were the basis for an increased rating when first reported by the Veteran and accepted by clinicians as representative of the level of severity of the spinal disability.  At no time did clinicians recommend surgical intervention as would be appropriate in a case of an unusual disability presentation.  Therefore, the Board concludes that the rating criteria adequately contemplated the Veteran's lumbar spine and neurologic symptoms and that a referral for extra-schedular consideration is not warranted.  

Resolving all doubt in favor of the Veteran where appropriate, the Board in part denies increased ratings and assigns a modified effective date and an additional separate neurological rating as indicated by the weight of credible and probative evidence of record.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent prior to February 16, 2006 for discogenic disease of the lumbar spine is denied. 

A rating of 40 percent, but not higher, for discogenic disease of the lumbar spine is granted, effective from February 16, 2006 to March 9, 2006. 

A rating in excess of rating of 40 percent for discogenic disease of the lumbar spine is granted, effective from March 9, 2006 to July 6, 2012 is denied. 

A rating in excess of 60 percent for discogenic disease of the lumbar spine, effective July 6, 2012 is denied. 

An additional rating of 10 percent, but not higher, for mild partial incomplete paralysis of the external poplitial nerve manifesting as loss of sensation in the left lower leg as a complication of discogenic disease of the lumbar spine, is granted, effective July 6, 2012.   



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


